DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 6, 7, 10, 19, 21, 26 and 28 are cancelled.  Claims 1, 3-5, 8, 9, 11-18, 20, 22-25 and 27 are pending in this application and examined in this Office Action. 

Status of Rejections
	1.	The rejection of claims 1, 3-5, 8, 9, 11-18, 20, 24, 25, 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,885,019 is withdrawn in view of the amendments to the claims.  Applicant’s arguments are moot. 

	2.	The rejection of claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a natural product, is withdrawn in view of the amendments to the claims. Applicant’s arguments are moot. 

	3.	The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AIA  35 U.S.C. 112, the applicant), for reciting the term  “preferred” is withdrawn in view of the amendment to claim 22 removing the term. Applicant’s arguments are moot. 


	4.	The rejection of claims 15-18, 20, 24, 25, 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for harvesting and passaging of single cell human embryonic stem cells (hESC) at an osmolarity of about 100 mOsmol/liter to about 350 mOsmol/liter, does not reasonably provide enablement for harvesting and passaging of single cell “human stem cells” or “human pluripotent stem cells” or “induced human pluripotent stem cells” or “somatic stem cells” under the same low osmolarity conditions (about 100 mOsmol/iter to about 350 mOsmol/liter) is withdrawn.  Applicant’s arguments are moot. 

	5.	The rejection of claims 22 and 23 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lonza et al (US 2018/0171300) (Lonza) is withdrawn.

	6.	The rejection of claims 1, 3-5, 8, 9, 11-13, 15-18, 20, 22-25 under 35 U.S.C. 103 as being unpatentable over Lonza et al (US 2018/0171300) (Lonza) in view of Nie et al (“Scalable Passaging of Adherent Human Pluripotent Stem Cells,” PLOS One, vol. 9, issue 1, January 2014) (Nie) is withdrawn and recast below in view of the amendments to the claims.

	7.	The rejection of claims 14 and 27 under 35 U.S.C. 103 as being unpatentable over Lonza and Nie as applied to claims 1, 3-5, 8, 9, 11-13, 15-18, 20, 22- 25 above and further in view of Schultz (US 2013/0115695) (Schultz) is withdrawn and recast below in view of the amendments to the claims.

	Applicants’ arguments remaining pertinent are addressed at the end of the Office Action.

New/Recast Grounds of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 3-5, 8, 9, 11-13, 15-18, 20, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lonza et al (US 2018/0171300) (Lonza) in view of Nie et al (“Scalable Passaging of Adherent Human Pluripotent Stem Cells,” PLOS One, vol. 9, issue 1, January 2014) (Nie). The Lonza document is applied as art under 35 USC 102(a)(1) as being available as of the Feb. 28, 2014 filing date.

Lonza discloses a formulation and method for harvesting and passaging single cell [0078] human pluripotent stem cells [0002], [0011] (the claimed human stem cells). Lonza discloses the formulation includes sodium citrate, a salt, phosphate buffered saline (PBS) at an osmolarity of about 250-1050 mOsmol/liter or 311-1014 mOsmol/Liter [0025], a value overlapping the claimed range of “about 100m Osmoll/liter to about 350 mOsmol/liter” (claim 1, last part).
Specifically, Lonza discloses [0025] the concentration of citrate is about 0.15 to 150 mMol/Liter, a value encompassing the claimed range of 1mM to about 30mM citrate (claim 1, part (i)); a value encompassing the claimed range of about “5 mMol/liter to 15 mMol/liter (claim 4).
Lonza discloses [0025] the salt can be NaCl or KCI, and that when the salt is KCI, the concentration is about 1.00-1400 mMol/lter, a value encompassing the claimed range of 30mM to 130 mM (newly amended claim 1, part (ii)); a value encompassing the claimed range of “about 80 mMol/liter to about 120 mMol/liter” (claim 5).
Lonza discloses [0025] the phosphate-buffered saline solution can be Ca2+/Mg2+-free Dulbecco's phosphate buffered saline (DPBS) (claim 1, part (iii)).
Lonza discloses the osmolarity of the formulation is, for example, about 418-570 mOsmol/liter.
Regarding claims 8 and 9, Lonza discloses [0025] the formulation has a pH of about 7-8 (claim 8) or about 7.2-7.8, a value encompassing the claimed range of “about 7.4 and 7.8” (claim 9).
Regarding claims 11-13, Lonza discloses the formulation can further comprise a hPSC (the claimed human stem cell [0027] [0122]; claim 11); the claimed induced pluripotent stem cells (claims 12, 13; [0025]). Lonza discloses harvesting and passaging of hESC (figure 30)(claim 12) in the citrate formulation.
Regarding claim 15, Lonza discloses [0019] a method for harvesting and subsequent passaging of hPSCs (the claimed human stem cells) grown in suspension culture as aggregates (the claimed “vessel”) that includes incubating the hPSC aggregates in a formulation disclosed therein [0025] (the claimed formulation of claim 1), in cell culture vessels for two to twenty minutes allowing the hPSC aggregates (the claimed hSCs) to disintegrate (thereby obtaining single cells) with cell viability between about 85-100 percent, a value encompassing the claimed value of “85% and about 100%.”
Regarding claim 16, Lonza discloses [0027] the culture vessel can be “petri dishes, multi-well cell culture plates, stacked cell culture apparatus, multilayer cell culture factories.”
Regarding claim 17, Lonza discloses [0110] the hSCs are incubated in a 10 layer or 40 layer cell culture vessels that are handled by robots, thereby disclosing the claimed bioreactor.
Regarding claim 18, Lonza discloses the hESC cells were concentrated and washed by continuous counter flow centrifugation technology [0082].
Regarding claim 20, Lonza discloses [0124] that hiPSC (the claimed “induced pluripotent stem cell”) can be detached and passaged using a citrate formulation.
Regarding claim 24, Lonza discloses a method for harvesting and subsequent passaging of hPSCs in a multilayer culture vessel (the claimed 2D culture vessel)[0004], comprising: passaging the hPSCs with the cell detaching solution at a split ratio of 1:10 to 1:60 [0020], a value overlapping the claimed split ratio of (1:5 to 1:60), wherein the culture reaches confluence within seven days after split. It would have been obvious to one of ordinary skill to continue culture for 10 days or however long to obtain a confluent culture in order to optimize the number of cells for further utilization, lacking evidence to the contrary. 
Regarding claim 25, Lonza discloses Figure 22, [0058] expanding and passaging hPSCs from 6-well plates (the claimed 2D tissue culture vessel) (the claimed plating the hPSCs in medium, claim 25(i)); aspirating the spent medium (claim 25,(ii)), washing with DPBS (claim 25 (iii)); adding a citrate formulation and incubation for 8 or 10 minutes, a value falling within the claimed range of 1 minute to 30 minutes (claim 25 (iv)); and adding culture medium (the claimed resuspending hPSCs in culture media).

Lonza differs from the claims in that the document fails to disclose the formulation has an osmolarity of about 100 mOsmol/liter to about 350 mOsmol/liter. However, Nie cures the deficiency.

Nie discloses non-enzymatic harvesting and passaging solutions comprising sodium citrate which promote cell dissociation (abstract). Nie discloses sodium citrate is a mild chelating agent (page 4, left column, third paragraph). Nie discloses that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses a comparison of a 270 mOsmol/kg solution with three additional solutions of increasing osmolality: 420, 570, and 720 mOsmol/ kg (page 4, left column, last paragraph). Nie discloses that Figure 1 illustrates that there is a clear decrease in colony detachment as single cells and an increase in the size of the detached cell aggregates as the osmolality increases between 270 and 720 mOsmol/kg. Nie discloses (page 4, left column, last paragraph) quantification of aggregate size found that after 20 minutes of treatment, more than 72% of the total detached cells were present as single cells or very small aggregates (less than 4 cells) at 270 mOsmol/kg.
It would have been obvious to one of ordinary skill to modify the formulation of Lonza by utilizing a solution having an 270 mOsmol osmolarity in view of the teachings of Nie that the amount of WA09 (hESC) single cells detaching increases as the osmolarity decreases (the claimed “wherein the osmolarity of the formulation is of about 250 mOsmol/liter to 300 mOsmol/liter;” claim 3) in order to obtain a single cell stem cell population (claim 3
One of ordinary skill would have had a reasonable expectation of success in using a formulation having a lower osmolarity as suggested by Nie in view of the teachings of Nie showing successful harvesting and passaging of the stem cells.
One of ordinary skill would have been motivated to substitute the low osmolarity formulation of Nie for the formation of Lonza in view of the teachings of Nie that the low osmolarity formulation results in solution having a high percentage of single cells.

2.	Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lonza and Nie as applied to claims 1, 3-5, 8, 9, 11-13, 15-18, 20, 24, 25 above and further in view of Schultz (above). The teachings of Lonza and Nie above are incorporated herein in their entirety.

To summarize, Lonza discloses Figure 22, [0058] expanding and passaging hPSCs from 6-well plates (the claimed plating the hPSCs in medium); aspirating the spent medium, washing with DPBS; adding a citrate formulation and incubation for 8 or 10 minutes, and adding culture medium (the claimed resuspending hPSCs in culture media).  Lonza and Nie are cited for disclosing the formulation as now claimed in claim 1.
Regarding steps (i) through (ii) of claim 27, the steps would be the same or similar to those followed for culture in plates. One of ordinary skill would have followed the procedure set forth by Lonza with obvious adaptations to a bioreactors: ie separating the cells from the medium instead of aspirating the medium from the cells. Such a choice is an obvious variation of the method taught by Lonza.
Regarding claim 27 steps (iii) and (iv), Lonza teaches washing the cells with DPBS and adding a citrate formulation followed by incubation. It would have been obvious to one of ordinary skill to incubate for the amount of time necessary to release the aggregates from the bioreactor in an analogous manner to the release of the cells from the culture dish of Lonza. Finally, the resuspending of the hPSCs in culture media (v) is necessary for further cell propagation.
Lonza and Nie differ from the claims in that the documents fail to disclose culture of hPSCs in the form of cell aggregates in medium using a suspension culture bioreactor. However, Schultz cures the deficiency.
Schultz discloses culturing embryonic stem cell aggregates from embryonic stem cell single cell suspension (Abstract) in bioreactors [007]. Regarding claim 14, Schultz discloses the human stem cell can be an epithelial stem cell [0122].
It would have been obvious to one of ordinary skill to modify the method of Lonza and Nie by culturing hPSCs in the form of cell aggregates in medium using a suspension culture bioreactor in view of the teachings of Lonza that [0069] hPSCs are normally passaged as multi-cellular clusters/aggregates. 
One of ordinary skill would have had a reasonable expectation of success in culture hPSCs in the form of aggregates in view of the teachings of Lonza that [0069] hPSCs are normally passaged as multi-cellular clusters/aggregates.

3. 	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lonza (above) and Nie (above).
Lonza discloses [Lonza patent application claims 2-4] a method of optimizing a cell detaching solution (the claimed formulation) for harvesting and subsequent passaging of human pluripotent stem cells. 
-creating a plurality of cell detaching solutions. Lonza discloses the cell detaching solutions comprise:
sodium citrate, a salt, phosphate buffered saline (PBS) at an osmolarity of about 250-1050 mOsmol/liter or 311-1014 mOsmol/Liter [0025], a value overlapping the claimed range of “about 100m Osmoll/liter to about 350 mOsmol/liter.”  Lonza discloses [0025] the concentration of citrate is about 0.15 to 150 mMol/Liter, a value encompassing the claimed range of 1mM to about 30mM citrate.
Lonza discloses [0025] the salt can be NaCl or KCI, and that when the salt is KCI, the concentration is about 1.00-1400 mMol/lter, a value encompassing the claimed range of 30mM to 130 mM. 
Lonza discloses [0025] the phosphate-buffered saline solution can be Ca2+/Mg2+-free Dulbecco's phosphate buffered saline (DPBS).
Lonza discloses the osmolarity of the formulation is, for example, about 418-570 mOsmoll/liter.
-testing each of said plurality of cell detaching solutions (the claimed “plurality of formulations”) to determine percentage of culture detached at a given treatment time and average cluster size.  Lonza discloses in figure 6, for example, optimization of sodium citrate formulations for hESC detachment and examines the percent of cell detached at six different sodium citrate dosages.  Lonza discloses in figure 6, figure legend, page 8, that the size of the detached clumps is depending on the sodium citrate dosage and that the higher the dosage the bigger the clumps.  Lonza therefore discloses the claimed “testing each of said plurality of formulations to determine percentage of culture detached at a given treatment time and percentage of single cells at each given concentration of sodium citrate;” claim 22, as newly amended. 
-selecting a preferred cell detaching solution from said plurality of cell detaching solutions. 
 Lonza discloses [0029] the size distribution of the detached clusters and the percentage of the culture detached at given treatment time can be controlled with the osmolarity and Ca+2 chelator concentration.

Lonza differs from the claims in that the document fails to disclose a formulation wherein each of the formulations has an osmolarity of about 100 mOsmol/liter to about 350 mOsmol/liter (first issue), testing each formulation to determine the percentage of single cells at each concentration of sodium citrate (second issue), and selecting a formulation having the highest determined percentage of single cells (third issue).
However, Nie cures the deficiency.

Nie discloses non-enzymatic harvesting and passaging solutions comprising sodium citrate which promote cell dissociation (abstract). Nie discloses sodium citrate is a mild chelating agent (page 4, left column, third paragraph). Nie discloses that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses a comparison of a 270 mOsmol/kg solution with three additional solutions of increasing osmolality: 420, 570, and 720 mOsmol/ kg (page 4, left column, last paragraph). Nie discloses that Figure 1 illustrates that there is a clear decrease in colony detachment as single cells and an increase in the size of the detached cell aggregates as the osmolality increases between 270 and 720 mOsmol/kg. Nie discloses (page 4, left column, last paragraph) quantification of aggregate size found that after 20 minutes of treatment, more than 72% of the total detached cells were present as single cells or very small aggregates (less than 4 cells) at 270 mOsmol/kg.

A.	first issue (formulation has an osmolarity of about 100 mOsmol/liter to about 350 mOsmol/liter):
It would have been obvious to one of ordinary skill to modify the formulation of Lonza by utilizing a solution having an 270 mOsmol osmolarity in view of the teachings of Nie that the amount of WA09 (hESC) single cells detaching increases as the osmolarity decreases (the claimed “wherein the osmolarity of each of the formulation is of about 250 mOsmol/liter to 300 mOsmol/liter;” claim 22) in order to obtain a single cell stem cell population.
One of ordinary skill would have had a reasonable expectation of success in using a formulation having a lower osmolarity as suggested by Nie in view of the teachings of Nie showing successful harvesting and passaging of the stem cells.
One of ordinary skill would have been motivated to use a solution falling within the 250 mOsmol/liter to 300 mOsmol/liter range in view of the teachings of Nie that the method has no adverse effect on cell viability or general genetic stability (page 1, right column, top paragraph).

B.	second issue (testing each formulation to determine the percentage of single cells at each concentration of sodium citrate):
Nie discloses (page 2, left column, “optimization”) optimization of citrate detachment by adding a citrate solution representing the range of osmolalities  (270, 420, 570, 720 mOsmol/kg) and the detached cell aggregates were sampled from each well and imaged to quantify the distribution of the aggregate size. Nie discloses (page 2, left column, “optimization”) the percentage of the detached culture present as single cells or aggregates of less than four cells was calculated and plotted against the osmolality of the citrate solution (the claimed “testing each of said plurality of formulations to determine percentage of culture detached at a given treatment time and percentage of single cells at each given concentration of sodium citrate-Ca+2 chelator and osmolarity”). 
It would have been obvious to one of ordinary skill to modify the method of Lonza by testing each formulation to determine the percentage of single cells at each concentration in view of the teachings of Nie that the concentration allows control over the size of the detached aggregates produced.  
One of ordinary skill would have had a reasonable expectation of success in producing single cells in view of the teachings of Nie that single cells can be obtained by lowering the concentration of sodium citrate (page 4, left column, third paragraph) and that after 20 minutes of treatment quantification of aggregate size showed that more than 72% of the total detached cells were present as single cells or small aggregates(page 4, left column, bottom paragraph).
One of ordinary skill would have been motivated to determine the percentage of single cells at each concentration at various times in order to determine that concentration resulting in the highest cell viability.

C.	third issue (selecting a formulation having the highest determined percentage of single cells):
Nie discloses (page 5, right column, second paragraph) comparison of the total number of viable hESCs that were produced in mTeSRTM1 over 5 passages using the hypertonic citrate solution, conventional colony scraping, Collagenase IV and Dispase treatment as agents to passage the cells.  
Nie discloses (page 5, right column, second paragraph) as early as passage 5 (day 27), the total number of cells that would have been produced over this time period if all the cells generated at each passage were carried forward, exceeds 2 X 1012 using the hypertonic 1 mM citrate solution (Fig. 4B). Nie discloses (page 5, right column, second paragraph) to produce an equivalent number of cells using manual scraping, Collagenase IV or Dispase treatment would require approximately 97, 56 and 55 days, respectively (Table 1).
It would have been obvious to one of ordinary skill  to modify the method of Lonza by selecting a preferred formulation having the highest determined percentage of single cells (claim 22 as newly amended) as suggested by Nie in view of the teachings of Nie that the method produced large quantities of cells in a much shorter time (the claimed “single cell passing formulation via the method of claim 22;” claim 23) (page 5, right column, second paragraph). 
One of ordinary skill would have had a reasonable expectation of success in modifying the Lonza method in view of the teachings of Nie showing successful production of large numbers of cells in a shorter time frame (page 5, right column, second paragraph).
One of ordinary skill would have been motivated to select the formulation having the highest determined percentage of single cells in view of the teachings of Nie showing successful production of large numbers of cells in a shorter time frame.

Response to Arguments
Applicant’s arguments, filed 04/29/2022, have been considered but not found persuasive.  Arguments remaining pertinent are addressed as follows:

1.	Arguments argue (beginning page 3 “Obviousness rejections”):

While claim 1 as published in Lonza discloses broad ranges of sodium citrate concentrations, salt concentrations and osmolarity, there is nothing in the reference that suggests choosing the claimed sodium citrate concentration, salt concentration and osmolarity ranges in combination, such that the combination is suitable for harvesting and passaging single cell human stem cells.

Further, Lonza cites a broad range of osmolarity at about 250-1050 mOsmol/liter or 311-1014 mOsmol/liter [0025], but the extent of overlap is low between Lonza's range and the 100-350 mOsmol/liter range of the current claims. However, Lonza only provides evidence that some component combination in the range of 250-1050 mOsmol/liter or 311- 1014 mOsmol/liter leads to successful harvesting of stem cells as clusters. To the contrary, the specific combination of parameters of the current claims results in harvesting stem cells as single cells.

The disclosure of Lonza makes it clear that obtaining too many single cells during the procedure is not desirable. See Lonza, [0006]. Therefore, a person skilled in the art would not have had a reason to modify the teaching of Lonza (harvesting and passaging cells as large clusters) to achieve the result of the present application (harvesting and passaging cells as single cells).

In reply and contrary to the arguments,  Applicants are arguing the references individually and not the combination as written.  Lonza discloses the claimed components in concentrations falling within the claimed ranges including the final range of osmolarity (250-1050 mOsmol/liter or 311-1014 mOsmol/liter [0025]).  The argument that the range of overlap is low is not persuasive because Lonza does in fact envision the claimed “low” osmolarity. Applicants are reminded the rejection is a rejection under 35 USC 103, not an anticipation rejection.
Lonza discloses [0006] “If hESC culture is over-treated with Versene® EDTA (>9 minutes), a greater percentage of cells come off the surface as single cells rather than clusters or clumps. In order to avoid getting too many single cells, the treatment time normally is controlled between seven to nine minutes.”  The present claims do not use Versene®.  Further, Lonza discloses that the ability to control the number of single cells or aggregates obtained is dependent upon a variety of factors within the control of the investigator.  See, for example, Lonza [0018] disclosing a method of developing a cell-detaching solution for hPSCs wherein the size distribution of the detached clusters and the percentage of the culture detached at given treatment time can be controlled with the osmolarity and Ca2+ chelator concentration.
Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  Nie discloses non-enzymatic harvesting and passaging solutions comprising sodium citrate which promote cell dissociation (abstract). Nie discloses that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. No claim requires only single cells be obtained.  Nie obtains a mixture of single cells and small aggregates (less than four cells) (page 2, left column, “optimization of citrate detachment”). And, Applicant’s specification discloses obtaining mixtures of single cells and aggregates. See, for example, [0087] disclosing “Formulation 3 was found to be superior to Formulations 1 and 2 based on the ability to generate larger population of single cells, fewer percentage of aggregates generated after dissociation / passaging (L7 Formulation 3 consistently generating less 5% of cell aggregates when compared to L7 Formulation 1 and 2).”  

2.	Applicants argue (page 4, second paragraph)
The disclosure of Lonza makes it clear that obtaining too many single cells during the procedure is not desirable. See Lonza, [0006]. Therefore, a person skilled in the art would not have had a reason to modify the teaching of Lonza (harvesting and passaging cells as large clusters) to achieve the result of the present application (harvesting and passaging cells as single cells).

	In reply and contrary to the arguments, what constitutes “too many single cells” is not clear.  Applicants’ arguments are not commensurate with the scope of the claims.  No claim claims a cell population entirely of single cells. Claim 1 is directed to a formulation, not a cell population. 

3.	Applicants argue (page 4, third full paragraph)
The Office notes this deficiency in Lonza and looks to Nie to try and correct it. Nie discloses non-enzymatic harvesting and passaging solutions comprising sodium citrate which promote dissociation of "multicellular aggregates.” Nie, Abstract. As cited by the Office, Figure 1 of Nie illustrates that there is a clear decrease in colony detachment as clusters of fewer than four cells as osmolality increases. However, Nie states that producing single cells is unwanted: “Unfortunately, the continuous cultivation of adherent hPSCs from single cells may play a role in promoting chromosomal abnormalities and genetic alterations in a hPSC population over time. Moreover, single cells produced during the subculture of hPSC colonies are susceptible to dissociation-induced apoptosis." Nie, page 1, left column, first paragraph. Nie shows in Figure 1 that all osmolalities (420, 570, and 720 mOsmol/kg) other than 270 mOsmol/kg exhibited statistically fewer single cells. Thus, a POSA reading Nie would have understood that Nie discloses methods and formulations to obtain human pluripotent stem cells in clusters and would not have had a reason to pursue a formulation with low osmolality.

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  No claim claims a population of cells comprised solely of single cells.  Lonza and Nie obtain populations of cells comprised of aggregates and single cells.  Nie discloses a formulation for obtaining a cell population comprised of single cells and small aggregates comprising less than 4 cells.  
	Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  Nie discloses non-enzymatic harvesting and passaging solutions comprising sodium citrate which promote cell dissociation (abstract). Nie discloses that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells.  Thus, Nie discloses the desirability of obtaining cell populations of single cells and very small aggregates.
	As Applicants acknowledge, Nie shows in Figure 1 that all osmolalities (420, 570, and 720 mOsmol/kg) other than 270 mOsmol/kg exhibited statistically fewer single cells. Contrary to arguments, Nie points directly to the reason why one of ordinary skill wanting to passage single cells would have chosen the lower concentration: because higher concentrations have fewer single cells.

	4.	Applicants argue (page 4, bottom paragraph)
Further, Nie only compared the effect of different concentrations of sodium citrate, and the reference does not disclose the specific components and their concentrations in the formulations of the current claims. Nie therefore does not overcome the deficiencies of Lonza.

Both Lonza and Nie disclose methods for detaching clusters of cells, which is contrary to the purpose of both references. As neither reference provided a reason to isolate greater numbers of single cells, a POSA would not have been led by the combination of these references to the claimed formulations and methods. For at least this reason alone, the Office has not established a prima facie case of obviousness and the rejection should be withdrawn.

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. Lonza is cited for disclosing inter alia the components and their concentrations.  Nie is cited for disclosing that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  

	5.	Applicants argue (page 5, second full paragraph):
Further, paragraphs [0086]-[0087], and Table 2 of the present specification demonstrate that a formulation falling within the scope of the claims, comprising 15 mM sodium citrate at 270 mOsmol/kg (formulation 3 in Example 1, herein "L7F3") produced unexpected advantages over formulations comprising 5 mM and 10 mM sodium citrate and a previous formulation comprising 1 mM sodium citrate. L7F3 provides (1) a larger population of single cells; (2) fewer percentage of aggregates after dissociation or passaging; (3) higher viability; (4) maintenance of morphology of pluripotent stem cells in culture; and (5) robustness of results evaluated with two different pluripotent stem cell lines (H1 and HEUS8). See, e.g., paragraph [0087]. The skilled artisan, reading Lonza or Nie, could not have expected this surprising result.

	In reply and contrary to the arguments, Nie is cited for disclosing that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  Applicant’s argued “unexpected advantages” are obvious in view of Nie. 
	Applicant’s arguments are not commensurate with the scope of the claims. No claim claims any of the argued advantages of the L7F3 formulation.

	6.	Applicants argue (page 5, third full paragraph):
In contrast, Lonza discloses formulations and methods for the harvesting and passaging of human stem cells as large clusters. See, e.g., Lonza, [0006], [0008], [0024], [0069] and [0098]. While the claimed formulations have a lower osmolarity in order to reduce cell clustering, improve detachment, and reduce the amount of further processing required, Lonza states directly that the "[h]igh osmolarity of the sodium citrate formulation is identified herein as one attribute that contributes to the unique cell detachment behavior of the solution." Lonza, [0081]. All of the formulations tested in Lonza have an osmolarity of at least 311 mOsmol/liter (the 0.1X solution in Example 1). The three best solutions for minimal cell detachment time are 1.0X (499 mOsmol/liter), 1.3% (87 mOsmol/liter) and 2.0X (741 mOsmol/liter). See Lonza, Tables 2 and 4. Lonza therefore teaches that higher osmolarity is desirable, and the formulations taught in Lonza would not have achieved the reduced clustering and improved detachment of the currently claimed formulations.

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written.  Lonza discloses the formulation includes sodium citrate, a salt, phosphate buffered saline (PBS) at an osmolarity of about 250-1050 mOsmol/liter or 311-1014 mOsmol/Liter [0025], a value overlapping the claimed range of “about 100m Osmol/liter to about 350 mOsmol/liter.”  Lonza therefore discloses two ranges of osmolarity. Contrary to arguments, Lonza does disclose formulations having lower osmolality, whether the formulations were actually tested or  not.
	Nie is cited for disclosing that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  

	7.	Applicants argue (page 5, last paragraph)
Schultz is cited in the Office Action for disclosing culture stem cell aggregates in bioreactors, but Schultz is also silent on the specific combination of the formulation with low osmolarity as recited in amended claims 1 and 22. Including Schultz with Lonza and Nie therefore does not overcome the deficiencies in the combination of Lonza and Nie discussed above.

As disclosed in paragraph [0074] of the specification, the current claims can control both the osmolality and sodium citrate (Ca+2 chelator) concentration to realize the passage cells of hPSCs being single cells. The specific combination of the components that reflects the control of the osmolality and sodium citrate concentration are not taught by Lonza, Nie, and Schultz, either alone or in combination.

	In reply and contrary to the arguments, Applicants are arguing the references individually and not the combination as written. 
Lonza is cited for disclosing a formulation and method for harvesting and passaging single cell [0078] human pluripotent stem cells [0002], [0011]. Lonza discloses the formulation includes sodium citrate, a salt, phosphate buffered saline (PBS) at an osmolarity of about 250-1050 mOsmol/liter or 311-1014 mOsmol/Liter [0025], a value overlapping the claimed range of “about 100m Osmol/liter to about 350 mOsmol/liter.”
Lonza discloses [0025] the concentration of citrate is about 0.15 to 150 mMol/Liter, a value encompassing the claimed range of 1mM to about 30mM citrate; a value encompassing the claimed range of about “5 mMol/liter to 15 mMol/liter.
Lonza discloses [0025] the salt can be NaCl or KCI, and that when the salt is KCI, the concentration is about 1.00-1400 mMol/lter, a value encompassing the claimed range of 30mM to 130 mM, a value encompassing the claimed range of “about 80 mMol/liter to about 120 mMol/liter.”
Lonza discloses [0025] the phosphate-buffered saline solution can be Ca2+/Mg2+-free Dulbecco's phosphate buffered saline (DPBS).
	Nie is cited for disclosing that by lowering the concentration of sodium citrate to 270 mOsmol/kg WAOS cells (hESCs) could be detached as very small multicellular aggregates and single cells. Nie discloses the desirability of obtaining cell populations comprised of single cells and small cell aggregates because of the need to meet the increasing demand of cells for research and clinical applications (page 1, left column, second paragraph).  
	Lonza and Nie, not Schultz, are cited in the Office Action for disclosing the components of the formulation with low osmolarity as recited in amended claims 1 and 22.  Schultz, not Lonza or Nie, is cited for disclosing culture stem cell aggregates in bioreactors.
The combination of Lonza, Nie and Schultz render obvious the claimed invention as discussed, above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632